Exhibit 99.1 Contact: Mark E. Secor Chief Financial Officer Phone: (219) 873-2611 Fax: (219) 874-9280 Date:April 24, 2009 FOR IMMEDIATE RELEASE Horizon Bancorp Announces an Increase in First Quarter Earnings Michigan City, Indiana (NASDAQ GM: HBNC) – Horizon Bancorp today announced its unaudited financial results for the quarter ended March 31, 2009.Net income for the first quarter of 2009 was $2.6 million or $.70 diluted earnings per share.This compares to $2.5 million or $.78 per diluted earnings per share for the same quarter of the prior year.The net income for the first quarter represents a 4.2% increase from the first quarter of the prior year.Diluted earnings per share at March 31, 2009 were $.08 per share less than for the same period ending March 31, 2008.Diluted earnings per share were reduced by $.11 per share resulting from the accrual of the preferred stock dividends and the accretion of the discount on preferred stock, which is not available to common stockholders.The preferred stock was issued in the fourth quarter of 2008 and therefore did not impact the first quarter of 2008. Craig M.
